Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 7/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11061836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1-17 and 20 (renumbered claims 1-18) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1, 10, and 20:  


	a data path comprising a plurality of wave pipeline data stages and a synchronous data stage, the synchronous data stage comprising a first data latch to latch the data from the synchronous data stage, and the synchronous data stage between a first wave pipeline data stage of the plurality of wave pipeline data stages and a second wave pipeline data stage of the plurality of wave pipeline data stages; and
a clock path corresponding to the plurality of wave pipeline data stages,
wherein the first data latch latches the data from the synchronous data stage in response to a clock signal on the clock path.


Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (1, 10, and 20) are not obvious.  This limitation finds support in the specification on page 9, paragraph [0035] to page 13, paragraph [0047], Figures 1, 3, and 8A-C. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181